DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2021 and 05/16/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (9625947).  With respect to claim 1, Lee et al. discloses a hinge mechanism (260) comprising at least two shafts (263, 263a, 263b, 266c, 266d) arranged in a row, a linkage mechanism (265) and two connecting parts (266, 267), wherein the two connecting parts (266, 267) are fixedly connected to two shafts (263, 263a, 263b, 266c, 266d) on outermost sides, respectively; two adjacent shafts (263a, 263b) are connected by the linkage mechanism (265); the linkage mechanism (265) comprises a first linkage (265a) and a second linkage (265b); one of the two adjacent shafts (263, 263a, 263b, 266c, 266d) is hinged to a first end of the first linkage (265a), another shaft of the two adjacent shafts (263,263a, 263b, 266c, 266d) is hinged to a first end of the second linkage (265b), and a second end of the first linkage (265b) is hinged to a second end of the second linkage (265b); and when hinge points where the first linkage (265a) and the second linkage (265b) are respectively hinged to the two adjacent shafts (263, 263, 263b, 266c, 266d) and a hinge point between the first linkage (263a) and the second linkage (263b) are in a same straight line, there is a gap between the two adjacent shafts (263, 263a, 263b, 266c, 266d).  With respect to claim 2, Lee et al. discloses the hinge mechanism (260) according to claim 1, wherein the linkage mechanism (265) further comprises a third linkage and a fourth linkage, one of the two adjacent shafts (263, 263, 263b, 266c, 266d) is hinged to a first end of the third linkage, another shaft of the two adjacent shafts (263, 263, 263b, 266c, 266d) is hinged to a first end of the fourth linkage, and a second end of the third linkage is hinged to a second end of the fourth linkage, see for example figures 7A-7D, 8A(a)-8A(c).  With respect to claim 8, Lee et al. discloses the hinge mechanism (260) according to claim 1, wherein each of the connecting parts (266, 267) is provided with at least two connecting holes, see for example figures 7A, 7B, 7C.  With respect to claim 9, Lee et al. discloses the hinge mechanism (260) according to claim 1, wherein the connecting parts (266, 267) are connecting plates, see for example figures 7A, 7B, 7C.  With respect to claim 10, Lee et al. discloses a mobile terminal, comprising a flexible screen (251), a first shell (see figure 6), a second shell (see figure 6) and the hinge (260) mechanism according to claim 1, wherein the first shell (see figure 6) is fixedly connected to a connecting part (266, 267), the second shell (see figure 6) is fixedly connected to another connecting part (266, 267), and the flexible screen (251) is disposed in a mounting area formed by the first shell (see figure 6), the second shell (see figure 6) and the hinge mechanism (260).  With respect to claim 11, Lee et al. discloses the mobile terminal according to claim 10, wherein the mobile terminal is a mobile phone, a tablet computer, an e-book reader or a wearable device (see column 5 lines 56-64).  With respect to claim 12, Lee et al. discloses the mobile terminal according to claim 10, wherein the linkage mechanism (265) further comprises a third linkage and a fourth linkage, one of the two adjacent shafts (263, 263, 263b, 266c, 266d) is hinged to a first end of the third linkage, another shaft of the two adjacent shafts (263, 263, 263b, 266c, 266d) is hinged to a first end of the fourth linkage, and a second end of the third linkage is hinged to a second end of the fourth linkage, see for example figures 7A-7D, 8A(a)-8A(c).  With respect to claim 18, Lee et al. discloses the mobile terminal according to claim 10, wherein each of the connecting parts (266, 267) is provided with at least two connecting holes, see for example figures 7A, 7B, 7C.  With respect to claim 19, Lee et al. discloses the mobile terminal according to claim 10, wherein the connecting parts (266, 267) are connecting plates, see for example figures 7A, 7B, 7C.

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 3-6 and 13-16, patentability resides, at least in part, in wherein the linkage mechanism further comprises a fifth linkage; the first linkage and the second linkage constitute a first linkage component, and the third linkage and the fourth linkage constitute a second linkage component; the fifth linkage is connected between the first linkage component and the second linkage component, a first end of the fifth linkage is hinged to a hinged point between the third linkage and the fourth linkage, and a second end of the fifth linkage is hinged to the hinge point between the first linkage and the second linkage and including all of the other limitations of the base claims respectfully; as to claims 7 and 17; patentability resides, at least in part, in the shafts are camshafts, and convex portions of the camshafts are located on a same side of the row in which the at least two shafts are arranged and including all of the other limitations of the base claims respectfully.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the limitations of claims 3-7 and 13-17 as claimed and in a way that would render the claims obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-06-09